Case: 20-60468     Document: 00516163383         Page: 1     Date Filed: 01/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                    January 12, 2022
                                  No. 20-60468
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk


   Bernard Antony Geels, also known as Tony Geels,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A24 858 829


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Bernard Antony Geels, a native and citizen of Australia, petitions for
   review of an order by the Board of Immigration Appeals (BIA) dismissing his
   appeal from the determination that he was removable pursuant to 8 U.S.C.
   § 1227(a)(2)(E)(i) for being convicted of a crime of domestic violence. On


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60468      Document: 00516163383          Page: 2   Date Filed: 01/12/2022




                                    No. 20-60468


   appeal, he contends that his conviction for misdemeanor assault of a family
   member, in violation of Texas Penal Code § 22.01(a)(1), was not a crime of
   domestic violence.
          We review the BIA’s decision and consider the immigration judge’s
   decision only to the extent it influenced the BIA. Singh v. Sessions, 880 F.3d
   220, 224 (5th Cir. 2018). Factual findings are reviewed for substantial
   evidence and legal determinations are reviewed de novo. Lopez-Gomez v.
   Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001).
          “Any alien who at any time after admission is convicted of a crime of
   domestic violence . . . is deportable.” 8 U.S.C. § 1227(a)(2)(E)(i). A crime
   of domestic violence is defined as any crime of violence against an individual
   with a qualifying relationship. Id. A crime of violence is defined as “an
   offense that has as an element the use, attempted use, or threatened use of
   physical force against the person or property of another.” 18 U.S.C. § 16(a).
   The Supreme Court recently held that offenses criminalizing reckless
   conduct do not qualify as violent felonies. Borden v. United States, 141 S. Ct.
   1817, 1834 (2021). Because misdemeanor assault of a family member can be
   violated by “recklessly caus[ing] bodily injury to another,” it is no longer a
   crime of violence. See Texas Penal Code § 22.01(a)(1). See also United
   States v. Olvera-Martinez, 858 F. App’x 145, 146 (5th Cir. 2021).
   Accordingly, the BIA erred in determining that Geels was removable for
   having committed a crime of domestic violence.
          Based upon the foregoing, the petition for review is GRANTED and
   this matter is REMANDED for further proceedings.




                                         2